      Case 1:18-cv-11508-AJN-RWL Document 31 Filed 06/18/19 Page 1 of 1




Hon. Alison J. Nathan                                                         June 18, 2019
United States District Court
Southern District of New York
500 Pearl St.
New York, NY 10007

Re:      Karim v. Ball 18cv11508

Your Honor --

Pursuant to the order dated June 11, 2019, Plaintiff writes to notify the court with respect
to his response to the defendants’ motion to dismiss.

Plaintiff wishes to amend his complaint in response to the motion. Plaintiff requests a
July 9, 2019 deadline to file such amended complaint.

We thank the court for its consideration.

Sincerely,

/S/

Leo Glickman
